DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-9 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7, 10-11, 13-14 and 16-18 of U.S. Patent No. 11,103,843. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,103,843 claims a similar method
Regarding claims 1-5, 7-9 and 11-12, U.S. Patent No. 11,103,843 claims a method comprising: passing a stream comprising hydrocarbons through a graded catalyst bed of an isothermal naphtha reforming reactor, wherein the isothermal naphtha reforming reactor comprises: a plurality of tubes disposed within a reactor furnace, a heat source configured to heat an interior of the reactor furnace; and a naphtha reforming catalyst disposed within the graded catalyst bed, wherein at least one tube of the plurality of tubes comprises the graded catalyst bed; wherein the graded catalyst bed comprises a first catalyst zone upstream of a second catalyst zone; wherein the first catalyst zone contains a first mixture comprising a first naphtha reforming catalyst and a first material, wherein the first naphtha reforming catalyst has a first particle size, wherein the first material comprises an inert material, a less active naphtha reforming catalyst material, or a combination thereof, and wherein the second catalyst zone contains a second naphtha reforming catalyst and none of the first material, wherein the second naphtha reforming catalyst has a second particle size, and wherein the first particle size and the second particle size are the same or different (see claims 1-2, 8 and 10); (see claim 1); wherein the first particle size is larger than the second particle size (see claim 1); wherein the graded catalyst bed further comprises a third catalyst zone containing a third naphtha reforming catalyst, and wherein the third catalyst zone is downstream of the first catalyst zone and upstream of the second catalyst zone (see claim 2); wherein the third catalyst zone contains a third mixture comprising the third naphtha reforming catalyst and the first material (see claims 2 and 10-11); wherein the third naphtha reforming catalyst has a catalytically active metal in an amount of from about 0.75 wt.% to about 0.9 wt.%, based on a total weight of the third naphtha reforming catalyst (see claim 1); wherein the first particle size is larger than the second particle size, wherein the third naphtha reforming catalyst has particles of both the first particle size and the second particle size (see claims 1-2 and 7); wherein the first particle size is larger than the second particle size, wherein the third naphtha reforming catalyst has a third particle size, and wherein the first particle size is about equal to the third particle size (see claims 1-2 and 6); wherein the at least one tube having the graded catalyst bed is vertically oriented, wherein the first catalyst zone is a top catalyst zone of the graded catalyst bed, the second catalyst zone is a bottom catalyst zone of the graded catalyst bed, and the third catalyst zone is a middle zone of the graded catalyst bed (see claims 2 and 13); and wherein the amount of naphtha reforming catalyst in the graded catalyst bed increases in an upstream to downstream direction in the at least one tube having the graded catalyst bed (see claims 2 and 14).
Regarding claims 13-20,  U.S. Patent No. 11,103,843 claims a method comprising: passing a stream comprising hydrocarbons through a graded catalyst bed of an isothermal naphtha reforming reactor, wherein the isothermal naphtha reforming reactor comprises: a plurality of tubes disposed within a reactor furnace, a heat source configured to heat an interior of the reactor furnace; and a naphtha reforming catalyst disposed within the graded catalyst bed, wherein at least one tube of the plurality of tubes comprises the graded catalyst bed; wherein the graded catalyst bed comprises a first catalyst zone upstream of a second catalyst zone; wherein the first catalyst zone contains a first naphtha reforming catalyst, wherein the wherein the first naphtha reforming catalyst has a first particle size; wherein the second catalyst zone contains a second naphtha reforming catalyst, wherein the second naphtha reforming catalyst has a second particle size; and wherein the first particle size is larger than the second particle size (see clam 1); wherein the graded catalyst bed further comprises a third catalyst zone containing a third naphtha reforming catalyst, and wherein the third catalyst zone is downstream of the first catalyst zone and upstream of the second catalyst zone (see claim 2); wherein the third naphtha reforming catalyst has particles of both the first particle size and the second particle size (see claims 1-2 and 7); wherein the first catalyst zone contains a first mixture comprising the first naphtha reforming catalyst and a first material, wherein the first material comprises an inert material, a less active naphtha reforming catalyst material, or a combination thereof, and wherein the second catalyst zone contains the second naphtha reforming catalyst and none of the first material (see claims 1-2 and 10); wherein the third catalyst zone contains a third mixture comprising the third naphtha reforming catalyst and the first material (see claims 1-2 and 6); wherein the first material in the first catalyst zone has the first particle size; and wherein the first material in the third catalyst zone has particles of both the first particle size and the second particle size (see claims 1-2 and 7); wherein the first catalyst zone contains a first mixture comprising the first naphtha reforming catalyst and a first material, wherein the first material comprises an inert material, a less active naphtha reforming catalyst material, or a combination thereof, wherein the second catalyst zone contains a second mixture comprising the second naphtha reforming catalyst and a second material, wherein the second material comprises the inert material, the less active naphtha reforming catalyst material, an isomerization catalyst, or a combination thereof, and wherein a first weight ratio of the second naphtha reforming catalyst in the second mixture to the second material in the second catalyst zone is greater than a second weight ratio of the first naphtha reforming catalyst in the first mixture to the first material in the first catalyst zone (see claims 1-2, 10 and 16-18); and wherein the at least one tube is vertically oriented, wherein the first catalyst zone is a top catalyst zone of the graded catalyst bed and the second catalyst zone is a bottom catalyst zone of the graded catalyst bed; and wherein the amount of naphtha reforming catalyst in the graded catalyst bed increases in an upstream to downstream direction in the at least one vertically oriented tube having the graded catalyst bed (see claims 1-2 and 13).

Allowable Subject Matter
Claims 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774